UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1918


JOHN RODGERS BURNLEY,

                    Plaintiff - Appellant,

             v.

ALFRED DURHAM, Chief of Police; UNKNOWN NAMED POLICE OFFICERS
FOR THE CITY OF RICHMOND; CITY OF RICHMOND POLICE
DEPARTMENT; CITY OF RICHMOND; DARSETTA M. COLEMAN; KEITH
BROWN, Verizon Technician; COMCAST; VERIZON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00404-REP)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Rodgers Burnley, Appellant Pro Se. Richard Earl Hill, Jr., Wirt Peebles Marks, IV,
OFFICE OF THE CITY ATTORNEY, Richmond, Virginia; Meredith Macdonald Haynes,
Harold Edward Johnson, WILLIAMS MULLEN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Rodgers Burnley appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Burnley v. Durham,

No. 3:18-cv-00404-REP (E.D.V.A. Aug. 7, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2